1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Applicant’s amendment of June 21, 2021 is acknowledged. It is noted that claims 1-13 are previously canceled. New claims 30-31 are amended. 
3. 	The amendment filed on June 21, 2021 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure is as follows: the limitation of  “the sealing element … has a lateral surface that is smooth and free of ribs or grooves”; “the sealing element tapers conically in the longitudinal direction”, and “the receptacle has a conical configuration …” are not mentioned in the original specification, claims or shown in the drawings. Applicant is required to cancel the new matter in the reply to this Office Action.  
 				Drawings
4. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the sealing element … has a lateral surface that is smooth and free of ribs or grooves”; “the sealing element tapers conically in the longitudinal direction”, and “the receptacle has a conical configuration …”  in claims 30-31, lines 3-4 and 11-13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 			Claim Rejections - 35 USC § 112
4.  	The following is a quotation of the first paragraph of 35 U.S.C. 112:
 	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5.  	Claims 30-31 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	Claims 30-31, lines 3-4 and 11-13, the limitation of “the sealing element … has a lateral surface that is smooth and free of ribs or grooves”; “the sealing element tapers conically in the longitudinal direction”, and “the receptacle has a conical configuration …” are not mentioned in the original specification, claims or clearly shown in the drawings. 
Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 14-15, 19-20, 22, 24-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al [US9033734].
Claim 14, Tanaka et al disclose a method for fitting a plug 11A to a multi-core sheathed cable C extending in a longitudinal direction and the multi-core sheathed cable C having a plurality of cores 17 which are surrounded by a cable sheath 29, which comprises the steps of:
applying a sealing element 25 composed of a sealing material [waterproof resin] to the plurality of cores 17, wherein the sealing element 25 having an individual bushing [rear portion near seal 27] through the sealing material for each of the cores;
subsequently fitting the cores 17 into a plug housing 13, wherein the plug housing 13 having a receptacle formed therein on a rear-side end and the sealing element 25 is pushed into the receptacle and, to this end, is moved along the cores 17, so that the sealing element 25 is situated in the receptacle in a sealing manner; and
 	applying a sealing-off sheathing 16 extending from the rear-side end of the plug housing to the cable sheath 29.
Claim 15, Tanaka et al disclose the method according to claim 14, which further comprises first applying the sealing element to the plurality of cores and then a contact element 19 is attached to an end side of each of the cores.
Claim 19, Tanaka et al disclose the method according to claim 14, wherein the sealing element is a prefabricated component [a prefabricated section ready for quick assembly] which is pushed onto the cores.

Claim 22, Tanaka et al disclose an electrical plug, comprising a multi-core sheathed cable C extending in a longitudinal direction  and having a plurality of cores 17 surrounded by a cable sheath 29;
a plug housing 13 having a rear-side end [of 37] with a receptacle [opening adjacent 37] formed therein, said cores 17 being inserted into said plug housing 13 through said receptacle;
 	contact elements 19 each having an end side fitted to one of said cores 17 and disposed in said plug housing 13;
a sealing-off sheathing 16 extending from said rear-side end of said plug housing 13 to said cable sheath 29; and
an integral sealing element 25 composed of a sealing material is disposed in said receptacle, wherein said cores 17 are individually guided through said sealing material.

    PNG
    media_image1.png
    458
    487
    media_image1.png
    Greyscale

 	Claim 24, Tanaka et al disclose the plug according to claim 22, wherein said sealing element has a lateral surface which is oriented so as to run in an encircling manner at an acute angle in relation to the longitudinal direction.

 	Claim 27, Tanaka et al disclose the plug according to claim 22, wherein said multi-core sheathed cable is [at least) a twin-core sheathed cable with two of said cores.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
9.	Claims 16-17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al [US9033734] in view of Haller et al [US20050042922].
	Claims 16-17 and 26, Tanaka et al disclose said sealing-off sheathing 16 rests on said sealing element 45 and exerts a force component on said sealing element 45 in the longitudinal direction.  Tanaka et al disclose the invention generally all as claimed, but does not show said sealing-off sheathing being configured as a cast or injection-molded component. However, Haller et al teaches sealing-off sheathing is configured as a cast or injection-molded component [page 2, claim 5]. It would have been obvious to one having ordinary skill at the time the invention was made to modify the sealing-off sheathing of Tanaka et al by providing a cast or injection-molded component on the sheathing as taught by Haller et al for securing the housing onto the cable.
10.	Claims 18, 21, 23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al [US9033734].
Claims 18, 21. 23 and 28,  Tanaka et al disclose the invention generally all as claimed, but does not show said sealing element being taper [for claim 21] or tapers conically [for claims 18 and 28] in the longitudinal direction.  It would have been obvious to one having ordinary skill at the time the invention was made to modify the shape of the sealing element of Tanaka et al by having a tape shape or a conical 
Claim 29,  Tanaka et al disclose the invention generally all as claimed, but does not show said lateral surface of said sealing element being entirely in a smooth manner and without encircling ribs or grooves. It would have been obvious to one having ordinary skill at the time the invention was made to modify the shape of the sealing element of Tanaka et al by having a entirely smooth without encircling ribs or grooves on the lateral surface of said sealing element for quickly inserting into the seal into the housing; since the examiner takes official Notice of the equivalence of a entirely smooth sealing element and encircling ribs or grooves sealing element for their use in the electrical connector art would be within the level of ordinary skill in the art for the purpose of intended use. 
  				Reponses to Arguments
11.	Applicant argues that it seems that there is a basic misinterpretation of Tanaka. Particularly, Tanaka  does not discoes features a , b, c, d, as shown in the following paragrapghs:
a).  	“claim 22 (and similarly claim 14) recites: “a multi-core sheathed cable extending in a longitudinal direction and having a plurality of cores surrounded by a cable sheath” (in the following: “feature a”).
Is not deemed persuasive, because Tanaka does have a plug 11A to a multi-core sheathed cable C extending in a longitudinal direction and the multi-core sheathed cable C having a plurality of cores 17 which are surrounded by a cable sheath 29. Moreover, this limitation is part of the preamble, therefore, this limitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
“feature b”).
Is not deemed persuasive, because Tanaka does have a sealing-off sheathing 16 extending from the rear-side end of the plug housing to the cable sheath 29, as seen in fig. 4.
c).  	“The independent claims further require (“feature c” in the following): “giving a sealing element composed of a sealing material to the plurality of cores, wherein the sealing element has an individual bushing through the sealing material.”
Is not deemed persuasive, because Tanaka does have a sealing element 25 composed of a sealing material [waterproof resin] to the plurality of cores 17, wherein the sealing element 25 having an individual bushing [rear portion near seal 25] through the sealing material for each of the cores. Emphasis, the limitation of “the sealing element having an individual bushing” implies that an individual bushing is part of the sealing element. The claimed  language is recited so broadly,  that reads on the claim language. 
d).           “Tanaka does not show feature d) As explained above sheath (29) and sealing portion (27) are a Single part (in Tanaka it is already described in cl. 6, 1. 40 that the protecting part 73 of Fig. 8, (corresponds to sheath 29 of Fig.5) that is molded integrally with the mold part (71) (corresponds to sealing portion 27) in Fig. 5. Therefore, the sheath (29) is not able to “exert a force onto said sealing element (27) in the longitudinal direction”.
Is not deemed persuasive, because a sheath (29) is extending from a sealing portion (27) and forming a a single part; evethough, the sheath 29 and the sealing portion 27 is one piece, but it carries two different functions, and based on Newton’s law, therefore, when the plug housing mates in a receptacle and the sealing element 25/27 is pushed into the receptacle to this end, is moved along the cores, so that the sealing element 25/27 is situated in the receptacle in a sealing manner. The claim language reads on Tanaka. 
(Newton's law of universal gravitation is usually stated as that every particle attracts every other particle in the universe with a force that is directly proportional to the product of their masses and inversely proportional to the square of the distance between their centers.).
e).	“ Thus Tanaka does not show feature e). In item 9 on page 6 of the Office action, claims 18, 21, 23 and 28-29 have been rejected as being obvious over Tanaka under 35 U.S.C. § 103. Since claims 14 and 22 are allowable, dependent claims 18, 21, 23 and 28-29 are allowable as well. “
Is not deemed persuasive, because please see explanation above. 


    PNG
    media_image2.png
    515
    1335
    media_image2.png
    Greyscale

	Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831